Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1167

IN RE: JARED E. STOLZ,
                      Respondent.
Bar Registration No. 489626                              BDN: 126-14

BEFORE:       Thompson, Associate Judge, and Ferren and Farrell, Senior Judges.

                                       ORDER
                               (FILED - February 5, 2015)

       On consideration of the certified order suspending respondent from the practice
of law in the state of New Jersey for a period of three months and until further order
of the court, this court’s November 4, 2014, order directing respondent to show cause
why the functional equivalent reciprocal discipline in the form of a three-month
suspension with a fitness requirement should not be imposed, and the statement of
Bar Counsel, and it appearing that respondent has failed to file either a response to
this court’s order to show cause or the affidavit required by D.C. Bar R. XI, §14 (g),
it is

      ORDERED that Jared E. Stolz is hereby suspended for a period of three months
with reinstatement conditioned on a showing of fitness. See In re Sibley, 990 A.2d
483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar.
R. XI, § 14 (g) affidavit.

                                           PER CURIAM